Exhibit 10.1

(JERRY L. CALVERT)

EMPLOYMENT AGREEMENT

        THIS EMPLOYMENT AGREEMENT (this “Agreement”) dated as of September 10,
2004 is made among First National Bancshares, Inc., a South Carolina corporation
(the “Company”), its wholly owned subsidiary, First National Bank of the South,
a national bank (the “Bank”), and Jerry L. Calvert, an individual resident of
South Carolina (the “Executive”). The Company and the Bank are referred to
collectively as the “Employer.”

        The Employer recognizes the Executive’s contribution to the growth and
success of the Bank during its organization and initial years of operations. The
Employer desires to provide for the continued employment of the Executive in a
manner which will reinforce and encourage the dedication of the Executive to the
Employer and promote the best interests of the Employer and its shareholders.
The Executive is willing to continue to serve the Employer on the terms and
conditions herein provided. Certain terms used in this Agreement are defined in
Section 17 hereof.

        In consideration of the foregoing, the mutual covenants contained
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, hereby agree as follows:

        1.            Employment.  The Employer shall employ the Executive, and
the Executive shall serve the Employer, as President and Chief Executive Officer
of the Bank and the Company upon the terms and conditions set forth herein. The
Executive shall also serve on the Board of Directors of the Company and the
Bank. The Executive shall have such authority and responsibilities consistent
with his position as are set forth in the Company’s or the Bank’s Bylaws or
assigned by the Company’s or the Bank’s Board of Directors (the “Board”) from
time to time. The Executive shall devote his full business time, attention,
skill and efforts to the performance of his duties hereunder, except during
periods of illness or periods of vacation and leaves of absence consistent with
Bank policy. The Executive may devote reasonable periods to service as a
director or advisor to other organizations, to charitable and community
activities, and to managing his personal investments, provided that such
activities do not materially interfere with the performance of his duties
hereunder and are not in conflict or competitive with, or adverse to, the
interests of the Company or the Bank.

        2.            Term.  Unless earlier terminated as provided herein, the
Executive’s employment under this Agreement shall commence on the date hereof
and be for a term (the “Term”) of three years. At the end of each year of the
Term, the Term shall be extended for an additional year so that the remaining
term shall continue to be three years; provided that the Executive or the
Employer may at any time, by written notice, fix the Term to a finite term of
three years commencing with the year of the notice. Notwithstanding the
foregoing, the Term of employment hereunder will end on the date that the
Executive attains the retirement age, if any, specified in the Bylaws of the
Bank for directors of the Bank.

1

--------------------------------------------------------------------------------

        3.            Compensation and Benefits. 

   (a)     Executive’s base salary is $160,000, plus his medical insurance
premium. The Board (or an appropriate committee of the Board) shall review the
Executive’s salary at least annually and may increase, but cannot decrease, the
Executive’s salary if it determines in its sole discretion that an increase is
appropriate. The salary shall be payable in accordance with the Employer’s
normal payroll practices.


   (b)     The Executive will be eligible to receive an annual cash bonus of up
to 50% of his base salary based on the accomplishment of performance goals
established in advance each year by the Board of Directors.


   (c)     The Executive shall participate in the Employer ‘s long-term equity
incentive program and be eligible for the grant of stock options, restricted
stock, and other awards thereunder or under any similar plan adopted by the
Employer. Nothing herein shall be deemed to preclude the granting to the
Executive of warrants or options under a director option plan in addition to the
options granted hereunder.


   (d)     The Executive shall participate in all retirement, welfare and other
benefit plans or programs of the Employer now or hereafter applicable generally
to employees of the Employer or to a class of employees that includes senior
executives of the Employer.


   (e)     The Employer shall provide the Executive with a term life insurance
policy providing for death benefits totaling $500,000 payable to the Executive’s
spouse and heirs (and may provide for additional death benefits of up to
$500,000 payable to the Employer), and the Executive shall cooperate with the
Employer in the securing and maintenance of such policy. The Employer shall also
pay for an accident liability policy on the Executive totaling $1,000,000 to
protect the Employer from damages or lawsuits resulting from injuries to third
parties caused by the Executive. In addition, the Employer shall provide a
separate disability policy for the Executive with terms acceptable to the Board
and the Executive. The Employer shall require and pay the cost of an annual
physical for the Executive.


   (f)     The Employer shall provide Executive with either an automobile owned
or leased by the Employer of a make and model appropriate to the Executive’s
status, or a monthly automobile allowance. The Employer shall provide for
reasonable expenses associated with the automobile, including, but not limited
to insurance, taxes, etc.


   (g)     The Employer shall pay Executive’s membership dues pertaining to an
area country club and The Piedmont Club for so long as the Executive remains the
President and Chief Executive Officer of the Company or the Bank and this
Agreement remains in force.


   (h)     The Employer shall reimburse the Executive for reasonable travel and
other business development expenses related to the Executive’s duties which are
incurred and accounted for in accordance with the normal practices of the
Employer.


2

--------------------------------------------------------------------------------

        4.            Termination.

   (a)     The Executive’s employment under this Agreement may be terminated
prior to the end of the Term only as provided in this Section 4.


   (b)     The Agreement will be terminated upon the death of the Executive. In
this event, the Executive’s estate shall receive any sums due him as base salary
and/or reimbursement of expenses through the end of the month during which death
occurred, plus any bonus earned or accrued through the date of death (including
any amounts awarded for previous years but which were not yet vested). The
payment for the bonus will be made to the Executive’s estate following the end
of the year at the time that it would have been paid to the Executive, and to
the extent that the bonus is performance-based, the amount of the bonus will be
calculated by taking into account the performance of the Company for the entire
year and prorated through the date of death.


   (c)     The Employer may terminate this Agreement upon the disability of the
Executive for a period of 180 days which, in the opinion of the Board of
Directors, renders him unable to perform the essential functions of his job and
for which reasonable accommodation is unavailable. For purposes of this
Agreement, a “disability” is defined as a physical or mental impairment that
substantially limits one or more major life activities, and a “reasonable
accommodation” is one that does not impose an undue hardship on the Employer.
During the period of any incapacity leading up to the termination of the
Executive’s employment under this provision, the Employer shall continue to pay
the Executive his full base salary at the rate then in effect and all
perquisites and other benefits (other than any bonus) until the Executive
becomes eligible for benefits under any long-term disability plan or insurance
program maintained by the Employer, provided that the amount of any such
payments to the Executive shall be reduced by the sum of the amounts, if any,
payable to the Executive for the same period under any other disability benefit
or pension plan covering the Executive. Furthermore, the Executive shall receive
any bonus earned or accrued through the date of incapacity (including any
amounts awarded for previous years but which were not yet vested). Nothing
herein shall prohibit the Employer from hiring an acting president or chief
executive officer prior to the expiration of this 180-day period.


   (d)     The Employer may terminate this Agreement for Cause upon delivery of
a Notice of Termination to the Executive. If the Executive’s employment is
terminated for Cause under this provision, the Executive shall receive only any
sums due him as base salary and/or reimbursement of expenses through the date of
such termination.


   (e)     The Employer may terminate this Agreement without Cause upon delivery
of a Notice of Termination to the Executive. If the Executive’s employment is
terminated without Cause under this provision, the Employer shall pay to the
Executive severance compensation in an amount equal to 100% of his then current
monthly base salary each month for 24 months from the date of termination, plus
any bonus earned or accrued through the date of termination (including any
amounts awarded for previous years but which were not yet vested). In addition,
for a period of 24 months following termination, the Employer shall at its
expense continue on behalf of the Executive and his dependents and beneficiaries
the life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to the Executive at any time during the 90-day period prior to the
termination hereunder or (y) to other similarly situated executives who continue
in the employ of the Employer. Such coverage and benefits (including deductibles
and costs) shall be no less favorable to the Executive and


3

--------------------------------------------------------------------------------

  his dependents and beneficiaries than the most favorable of such coverages and
benefits referred to above. The Employer’s obligation hereunder with respect to
the foregoing benefits shall be limited to the extent that the Executive obtains
any such benefits pursuant to a subsequent employer’s benefit plans, in which
case the Employer may reduce the coverage of any benefits it is required to
provide the Executive hereunder as long as the aggregate coverages and benefits
of the combined benefit plans is no less favorable to the Executive than the
coverages and benefits required to be provided hereunder. This provision shall
not be interpreted so as to limit any benefits to which the Executive or his
dependents or beneficiaries may be entitled under any of the Employer’s employee
benefit plans, programs, or practices following the Executive’s termination of
employment, including, without limitation, retiree medical and life insurance
benefits.


   (f)     The Executive may terminate this Agreement at any time by delivering
a Notice of Termination at least 30 days prior to the Executive’s date of
resignation. If the Executive resigns under this provision, the Executive shall
receive any sums due him as base salary and/or reimbursement of expenses through
the date of such termination.


   (g)    The Executive may terminate this Agreement for Good Reason upon
delivery of a Notice of Termination to the Employer within a 90-day period
beginning on the 30th day after the occurrence of a Change in Control or within
a 90-day period beginning on the one year anniversary of the occurrence of a
Change in Control. If the Executive’s employment is terminated by the Executive
pursuant to this provision, in addition to other rights and remedies available
in law or equity, the Executive shall be entitled to the following:


    (i)        the Employer shall pay the Executive in cash within fifteen days
of the date of termination severance compensation in an amount equal to his then
current monthly base salary multiplied by 36, plus any bonus earned or accrued
through the date of termination (including any amounts awarded for previous
years but which were not yet vested);


    (ii)        for a period of 36 months, the Employer shall at its expense
continue on behalf of the Executive and his dependents and beneficiaries the
life insurance, disability, medical, dental, and hospitalization benefits
provided (x) to the Executive at any time during the 90-day period prior to the
Change in Control or at any time thereafter or (y) to other similarly situated
executives who continue in the employ of the Employer. Such coverage and
benefits (including deductibles and costs) shall be no less favorable to the
Executive and his dependents and beneficiaries than the most favorable of such
coverages and benefits referred to above. The Employer’s obligation hereunder
with respect to the foregoing benefits shall be limited to the extent that the
Executive obtains any such benefits pursuant to a subsequent employer’s benefit
plans, in which case the Employer may reduce the coverage of any benefits it is
required to provide the Executive hereunder as long as the aggregate coverages
and benefits of the combined benefit plans is no less favorable to the Executive
than the coverages and benefits required to be provided hereunder. This
subsection (ii) shall not be interpreted so as to limit any benefits to which
the Executive or his dependents or beneficiaries may be entitled under any of
the Employer’s employee benefit plans, programs, or practices following the
Executive’s termination of employment, including, without limitation, retiree
medical and life insurance benefits; and


4

--------------------------------------------------------------------------------

    (iii)        the restrictions on any outstanding incentive awards (including
restricted stock) granted to the Executive under the Company’s or the Bank’s
long-term equity incentive program or any other incentive plan or arrangement
shall lapse and such awards shall become 100% vested, all stock options and
stock appreciation rights granted to the Executive shall become immediately
exercisable and shall become 100% vested, all performance units granted to the
Executive shall become 100% vested, and the restrictive covenants contained in
Section 9 shall not apply to the Executive.


   (h)     With the exceptions of the provisions of this Section 4, and the
express terms of any benefit plan under which the Executive is a participant, it
is agreed that, upon termination of the Executive’s employment, the Employer
shall have no obligation to the Executive for, and the Executive waives and
relinquishes, any further compensation or benefits (exclusive of COBRA
benefits). Unless otherwise stated in this Section 4, the effect of termination
on any outstanding incentive awards, stock options, stock appreciation rights,
performance units, or other incentives shall be governed by the terms of the
applicable benefit or incentive plan and/or the agreements governing such
incentives. At the time of termination of employment, the Employer and the
Executive shall enter into a mutually satisfactory form of release acknowledging
such remaining obligations and discharging both parties, as well as the
Employer’s officers, directors and employees with respect to their actions for
or on behalf of the Employer, from any other claims or obligations arising out
of or in connection with the Executive’s employment by the Employer, including
the circumstances of such termination.


   (i)     In the event that the Executive’s employment is terminated for any
reason, the Executive shall tender his resignation as a director of the Company
and the Bank and effective as of the date of termination.


   (j)     In the event that the Executive’s employment is terminated for any
reason prior to a Change in Control, the Employer shall have the right of first
refusal during the twelve-month period following the date of termination to
repurchase any or all shares of common stock then held by the Executive. The
Employer may assign this right to one or more other persons. Executive agrees
not to sell or convey his shares or any portion thereof without notice to
Employer of Executive’s intention to do so. To that end, Executive shall not
sell or convey said shares except by binding written agreement, which agreement
shall be expressly subject to Employer’s rights under this option of first
refusal. Executive shall notify Employer in writing of such proposed conveyance
or sale and shall furnish Employer with a true and correct copy of the aforesaid
written agreement. Thereafter, Employer shall have the option for a period of
fifteen (15) days from the date of receipt of such notice and copy, during which
Employer may determine and notify Executive whether Employer desires to purchase
the shares for the same price and on the same terms as set forth in said written
agreement. If Employer exercises the option granted herein, Executive shall
transfer to Employer said shares in accordance with the terms of said written
agreement and upon such delivery, Employer shall pay to Executive the purchase
money called for in the written agreement. If Employer fails to exercise the
option to purchase, Executive shall be at liberty to conclude the sale or
conveyance of said shares only at the exact price and terms submitted to
Employer.


5

--------------------------------------------------------------------------------

  Any failure to consummate the sale on the exact terms and conditions within a
reasonable time after Employer’s notification of its intent not to exercise its
rights hereunder shall cause the provisions of this option of first refusal to
remain in full force and effect and fully applicable to any subsequent
conveyances or sales.


   (k)     The parties intend that the severance payments and other compensation
provided for herein are reasonable compensation for the Executive’s services to
the Employer and shall not constitute “excess parachute payments” within the
meaning of Section 280G of the Internal Revenue Code of 1986 and any regulations
thereunder. In the event that the Employer’s independent accountants acting as
auditors for the Employer on the date of a Change in Control determine that the
payments provided for herein constitute “excess parachute payments,” then the
compensation payable hereunder shall be reduced to an amount the value of which
is $1.00 less than the maximum amount that could be paid to the Executive
without the compensation being treated as “excess parachute payments” under
Section 280G. The allocations of the reduction required hereby among the
termination benefits payable to the Executive shall be determined by the
Executive.


        5.            Ownership of Work Product. The Employer shall own all Work
Product arising during the course of the Executive’s employment (prior, present
or future). For purposes hereof, “Work Product” shall mean all intellectual
property rights, including all Trade Secrets, U.S. and international copyrights,
patentable inventions, and other intellectual property rights in any
programming, documentation, technology or other work product that relates to the
Employer, its business or its customers and that Executive conceives, develops,
or delivers to the Employer at any time during his employment, during or outside
normal working hours, in or away from the facilities of the Employer, and
whether or not requested by the Employer. If the Work Product contains any
materials, programming or intellectual property rights that the Executive
conceived or developed prior to, and independent of, the Executive’s work for
the Employer, the Executive agrees to point out the pre-existing items to the
Employer and the Executive grants the Employer a worldwide, unrestricted,
royalty-free right, including the right to sublicense such items. The Executive
agrees to take such actions and execute such further acknowledgments and
assignments as the Employer may reasonably request to give effect to this
provision.

        6.            Protection of Trade Secrets. The Executive agrees to
maintain in strict confidence and, except as necessary to perform his duties for
the Employer, the Executive agrees not to use or disclose any Trade Secrets of
the Employer during or after his employment. “Trade Secret” means information,
including a formula, pattern, compilation, program, device, method, technique,
process, drawing, cost data or customer list, that: (i) derives economic value,
actual or potential, from not being generally known to, and not being readily
ascertainable by proper means by, other persons who can obtain economic value
from its disclosure or use; and (ii) is the subject of efforts that are
reasonable under the circumstances to maintain its secrecy.

        7.            Protection of Other Confidential Information. In addition,
the Executive agrees to maintain in strict confidence and, except as necessary
to perform his duties for the Employer, not to use or disclose any Confidential
Business Information of the Employer during his employment and for a period of
36 months following termination of the Executive’s employment.

6

--------------------------------------------------------------------------------

“Confidential Business Information” shall mean any internal, non-public
information (other than Trade Secrets already addressed above) concerning the
Employer’s financial position and results of operations (including revenues,
assets, net income, etc.); annual and long-range business plans; product or
service plans; marketing plans and methods; training, educational and
administrative manuals; customer and supplier information and purchase
histories; and employee lists. The provisions of Sections 6 and 7 above shall
also apply to protect Trade Secrets and Confidential Business Information of
third parties provided to the Employer under an obligation of secrecy.

        8.            Return of Materials. The Executive shall surrender to the
Employer, promptly upon its request and in any event upon termination of the
Executive’s employment, all media, documents, notebooks, computer programs,
handbooks, data files, models, samples, price lists, drawings, customer lists,
prospect data, or other material of any nature whatsoever (in tangible or
electronic form) in the Executive’s possession or control, including all copies
thereof, relating to the Employer, its business, or its customers. Upon the
request of the Employer, Executive shall certify in writing compliance with the
foregoing requirement.

        9.            Restrictive Covenants.

   (a)     No Solicitation of Customers. During the Executive’s employment with
the Employer, and for a period of 12 months thereafter, or during any period the
Employer is paying Executive severance under Section 4 if longer than 12 months,
the Executive shall not (except on behalf of or with the prior written consent
of the Employer), either directly or indirectly, on the Executive’s own behalf
or in the service or on behalf of others, (A) solicit, divert, or appropriate to
or for a Competing Business, or (B) attempt to solicit, divert, or appropriate
to or for a Competing Business, any person or entity that is or was a customer
of the Employer or any of its Affiliates on the date of termination and is
located in the Territory and with whom the Executive has had material contact.


   (b)     No Recruitment of Personnel. During the Executive’s employment with
the Employer, and for a period of 12 months thereafter, or during any period the
Employer is paying Executive severance under Section 4 if longer than 12 months,
the Executive shall not, either directly or indirectly, on the Executive’s own
behalf or in the service or on behalf of others, (A) solicit, divert, or hire
away, or (B) attempt to solicit, divert, or hire away, to any Competing Business
located in the Territory, any employee of or consultant to the Employer or any
of its Affiliates engaged or experienced in the Business, regardless of whether
the employee or consultant is full-time or temporary, the employment or
engagement is pursuant to written agreement, or the employment is for a
determined period or is at will.


   (c)     Non-Competition Agreement. During the Executive’s employment with the
Employer, and for a period of 12 months thereafter, or during any period the
Employer is paying Executive severance under section 4 if longer than 12 months,
the Executive shall not (without the prior written consent of the Employer)
compete with the Employer or any of its Affiliates by, directly or indirectly,
forming, serving as an organizer, director or officer of, or consultant to, or
acquiring or maintaining more than a 1% passive investment in, a depository
financial institution or holding company therefor if such depository institution
or holding company has one or more offices or branches located in the Territory.
Notwithstanding the


7

--------------------------------------------------------------------------------

  foregoing, the Executive may serve as an officer of or consultant to a
depository institution or holding company therefor even though such institution
operates one or more offices or branches in the Territory, if the Executive’s
employment does not directly involve, in whole or in part, the depository
financial institution’s or holding company’s operations in the Territory.


        10.            Independent Provisions. The provisions in each of the
above Sections 9(a), 9(b), and 9(c) are independent, and the unenforceability of
any one provision shall not affect the enforceability of any other provision.

        11.            Successors; Binding Agreement. The rights and obligations
of this Agreement shall bind and inure to the benefit of the surviving
corporation in any merger or consolidation in which the Employer is a party, or
any assignee of all or substantially all of the Employer’s business and
properties. The Executive’s rights and obligations under this Agreement may not
be assigned by him, except that his right to receive accrued but unpaid
compensation, unreimbursed expenses and other rights, if any, provided under
this Agreement which survive termination of this Agreement shall pass after
death to the personal representatives of his estate.

        12.            Notice.  For the purposes of this Agreement, notices and
all other communications provided for in the Agreement shall be in writing and
shall be deemed to have been duly given when personally delivered or sent by
certified mail, return receipt requested, postage prepaid, addressed to the
respective addresses last given by each party to the other; provided, however,
that all notices to the Employer shall be directed to the attention of the
Employer with a copy to the Secretary of the Employer. All notices and
communications shall be deemed to have been received on the date of delivery
thereof.

        13.            Governing Law. This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of South
Carolina without giving effect to the conflict of laws principles thereof. Any
action brought by any party to this Agreement shall be brought and maintained in
a court of competent jurisdiction in State of South Carolina.

        14.            Non-Waiver.  Failure of the Employer to enforce any of
the provisions of this Agreement or any rights with respect thereto shall in no
way be considered to be a waiver of such provisions or rights, or in any way
affect the validity of this Agreement.

        15.            Enforcement.  The Executive agrees that in the event of
any breach or threatened breach by the Executive of any covenant contained in
Section 9(a), 9(b), or 9(c) hereof, the resulting injuries to the Employer would
be difficult or impossible to estimate accurately, even though irreparable
injury or damages would certainly result. Accordingly, an award of legal
damages, if without other relief, would be inadequate to protect the Employer.
The Executive, therefore, agrees that in the event of any such breach, the
Employer shall be entitled to obtain from a court of competent jurisdiction an
injunction to restrain the breach or anticipated breach of any such covenant,
and to obtain any other available legal, equitable, statutory, or contractual
relief. Should the Employer have cause to seek such relief, no bond shall be
required from the Employer, and the Executive shall pay all attorney’s fees and
court costs which the Employer may incur to the extent the Employer prevails in
its enforcement action.

8

--------------------------------------------------------------------------------

        16.            Saving Clause. The provisions of this Agreement shall be
deemed severable and the invalidity or unenforceability of any provision shall
not affect the validity or enforceability of the other provisions hereof. If any
provision or clause of this Agreement, or portion thereof, shall be held by any
court or other tribunal of competent jurisdiction to be illegal, void, or
unenforceable in such jurisdiction, the remainder of such provision shall not be
thereby affected and shall be given full effect, without regard to the invalid
portion. It is the intention of the parties that, if any court construes any
provision or clause of this Agreement, or any portion thereof, to be illegal,
void, or unenforceable because of the duration of such provision or the area or
matter covered thereby, such court shall reduce the duration, area, or matter of
such provision, and, in its reduced form, such provision shall then be
enforceable and shall be enforced. The Executive and the Employer hereby agree
that they will negotiate in good faith to amend this Agreement from time to time
to modify the terms of Sections 9(a), 9(b), and 9(c), the definition of the term
“Territory,” and the definition of the term “Business,” to reflect changes in
the Employer’s business and affairs so that the scope of the limitations placed
on the Executive’s activities by Section 9 accomplishes the parties’ intent in
relation to the then current facts and circumstances. Any such amendment shall
be effective only when completed in writing and signed by the Executive and the
Employer.

        17.            Certain Definitions.

   (a)     “Affiliate” shall mean any business entity controlled by, controlling
or under common control with the Employer.


   (b)     “Business” shall mean the operation of a depository financial
institution, including, without limitation, the solicitation and acceptance of
deposits of money and commercial paper, the solicitation and funding of loans
and the provision of other banking services, and any other related business
engaged in by the Employer or any of its Affiliates as of the date of
termination.


   (c)     “Cause” shall consist of any of (A) the commission by the Executive
of a willful act (including, without limitation, a dishonest or fraudulent act)
or a grossly negligent act, or the willful or grossly negligent omission to act
by the Executive, which is intended to cause, causes or is reasonably likely to
cause material harm to the Employer (including harm to its business reputation),
(B) the indictment of the Executive for the commission or perpetration by the
Executive of any felony or any crime involving dishonesty, moral turpitude or
fraud, (C) the material breach by the Executive of this Agreement that, if
susceptible of cure, remains uncured ten days following written notice to the
Executive of such breach, (D) the receipt of any form of notice, written or
otherwise, that any regulatory agency having jurisdiction over the Employer
intends to institute any form of formal or informal (e.g., a memorandum of
understanding which relates to the Executive’s performance) regulatory action
against the Executive or the Employer or the Employer (provided that the Board
of Directors determines in good faith, with the Executive abstaining from
participating in the consideration of and vote on the matter, that the subject
matter of such action involves acts or omissions by or under the supervision of
the Executive or that termination of the Executive would materially advance the
Employer’s compliance with the purpose of the action or would materially assist
the Employer in avoiding or reducing the restrictions or adverse effects to the
Employer related to the regulatory action, and


9

--------------------------------------------------------------------------------

  provided further that, if the matters relating to the Executive’s performance
are susceptible of cure, such matters remain uncured to the satisfaction of the
regulatory agency 30 days following receipt of the notice from the regulatory
agency); (E) the exhibition by the Executive of a standard of behavior within
the scope of his employment that is materially disruptive to the orderly conduct
of the Employer’s business operations (including, without limitation, substance
abuse or sexual misconduct) to a level which, in the Board of Directors’ good
faith and reasonable judgment, with the Executive abstaining from participating
in the consideration of and vote on the matter, is materially detrimental to the
Employer’s best interest, that, if susceptible of cure remains uncured ten days
following written notice to the Executive of such specific inappropriate
behavior; or (F) the failure of the Executive to devote his full business time
and attention to his employment as provided under this Agreement that, if
susceptible of cure, remains uncured 30 days following written notice to the
Executive of such failure.


    (d)       “Change in Control” shall mean the occurrence during the Term of
any of the following events, unless such event is a result of a Non-Control
Transaction:


    (i)        The individuals who, as of the date of this Agreement, are
members of the Board of Directors of the Employer (the “Incumbent Board”) cease
for any reason to constitute at least fifty percent of the Board of Directors of
the Employer; provided, however, that if the election, or nomination for
election by the Employer’s shareholders, of any new director was approved in
advance by a vote of at least fifty percent of the Incumbent Board, such new
director shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board; provided, further, that no individual shall be considered a
member of the Incumbent Board if such individual initially assumed office as a
result of either an actual or threatened election contest or other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board of Directors of the Employer, including by reason of any
agreement intended to avoid or settle any election contest or proxy contest.


    (ii)       An acquisition (other than directly from the Employer) of any
voting securities of the Employer (the “Voting Securities”) by any “Person” (as
the term “person” is used for purposes of Section 13(d) or 14(d) of the Exchange
Act) immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of the
combined voting power of the Employer’s then outstanding Voting Securities;
provided, however, that in determining whether a Change in Control has occurred,
Voting Securities which are acquired in a Non-Control Acquisition shall not
constitute an acquisition which would cause a Change in Control.


    (iii)        Approval by the shareholders of the Employer of: (i) a merger,
consolidation, or reorganization involving the Employer; (ii) a complete
liquidation or dissolution of the Employer; or (iii) an agreement for the sale
or other disposition of all or substantially all of the assets of the Employer
to any Person (other than a transfer to a Subsidiary).


10

--------------------------------------------------------------------------------

    (iv)        A notice of an application is filed with the Office of
Comptroller of the Currency (the “OCC”) or the Federal Reserve Board or any
other bank or thrift regulatory approval (or notice of no disapproval) is
granted by the Federal Reserve, the OCC, the Federal Deposit Insurance
Corporation, or any other regulatory authority for permission to acquire control
of the Employer or any of its banking subsidiaries; provided that if the
application is filed in connection with a transaction which has been approved by
the Board, then the Change in Control shall not be deemed to occur until
consummation of the transaction.


      (e)       “ Competing Business” shall mean any business that, in whole or
in part, is the same or substantially the same as the Business.


      (f)       “ Good Reason” shall mean the occurrence after a Change in
Control of any of the events or conditions described in subsections (i) through
(viii) hereof:


    (i)        a change in the Executive’s status, title, position or
responsibilities (including reporting responsibilities) which, in the
Executive’s reasonable judgment, represents an adverse change from his status,
title, position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; the
assignment to the Executive of any duties or responsibilities which, in the
Executive’s reasonable judgment, are inconsistent with his status, title,
position or responsibilities as in effect at any time within ninety days
preceding the date of a Change in Control or at any time thereafter; any removal
of the Executive from or failure to reappoint or reelect him to any of such
offices or positions, except in connection with the termination of his
employment for Disability or Cause, as a result of his death, or by the
Executive other than for Good Reason, or any other change in condition or
circumstances that in the Executive’s reasonable judgment makes it materially
more difficult for the Executive to carry out the duties and responsibilities of
his office than existed at any time within ninety days preceding the date of
Change in Control or at any time thereafter;


    (ii)        a reduction in the Executive’s base salary or any failure to pay
the Executive any compensation or benefits to which he is entitled within five
days of the date due;


    (iii)        the Employer’s requiring the Executive to be based at any place
outside a 30-mile radius from the executive offices occupied by the Executive
immediately prior to the Change in Control, except for reasonably required
travel on the Employer’s business which is not materially greater than such
travel requirements prior to the Change in Control;


    (iv)        the failure by the Employer to (A) continue in effect (without
reduction in benefit level and/or reward opportunities) any material
compensation or employee benefit plan in which the Executive was participating
at any


11

--------------------------------------------------------------------------------

  time within ninety days preceding the date of a Change in Control or at any
timethereafter, unless such plan is replaced with a plan that provides
substantially equivalent compensation or benefits to the Executive, or
(B) provide the Executive with compensation and benefits, in the aggregate, at
least equal (in terms of benefit levels and/or reward opportunities) to those
provided for under each other employee benefit plan, program and practice in
which the Executive was participating at any time within ninety days preceding
the date of a Change in Control or at any time thereafter;


    (v)        the insolvency or the filing (by any party, including the
Employer) of a petition for bankruptcy of the Employer, which petition is not
dismissed within sixty days;


    (vi)        any material breach by the Employer of any material provision of
this Agreement;


    (vii)        any purported termination of the Executive’s employment for
Cause by the Employer which does not comply with the terms of this Agreement; or


    (viii)        the failure of the Employer to obtain an agreement,
satisfactory to the Executive, from any successor or assign to assume and agree
to perform this Agreement, as contemplated in Section 11 hereof.


      Any event or condition described in clause (i) through (viii) above which
occurs prior to a Change in Control but which the Executive reasonably
demonstrates (A) was at the request of a third party, or (B) otherwise arose in
connection with, or in anticipation of, a Change in Control which actually
occurs, shall constitute Good Reason for purposes of this Agreement,
notwithstanding that it occurred prior to the Change in Control. The Executive’s
right to terminate his employment for Good Reason shall not be affected by his
incapacity due to physical or mental illness.


      (g)       “Non-Control Transaction” shall mean a transaction described
below:


    (i)        the shareholders of the Employer, immediately before such merger,
consolidation or reorganization, own, directly or indirectly, immediately
following such merger, consolidation or reorganization, at least 50% of the
combined voting power of the outstanding voting securities of the corporation
resulting from such merger, consolidation or reorganization (the “Surviving
Corporation”) in substantially the same proportion as their ownership of the
Voting Securities immediately before such merger, consolidation or
reorganization; and


    (ii)        immediately following such merger, consolidation or
reorganization, the number of directors on the board of directors of the
Surviving Corporation who were members of the Incumbent Board shall at least
equal


12

--------------------------------------------------------------------------------

the number of directors who were affiliated with or appointed by the other party
to the merger, consolidation or reorganization.


      (h)        “Territory” shall mean a radius of 40 miles from (i) the main
office of the Employer or (ii) any branch or loan production office of the
Employer.


      (i)        “Notice of Termination” shall mean a written notice of
termination from the Employer or the Executive which specifies an effective date
of termination, indicates the specific termination provision in this Agreement
relied upon, and sets forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination of the Executive’s employment under
the provision so indicated.


        18.            Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto and supersedes all prior agreements, if
any, understandings and arrangements, oral or written, between the parties
hereto with respect to the subject matter hereof.

        19.            Counterparts. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.

        IN WITNESS WHEREOF, the Employer has caused this Agreement to be
executed and its seal to be affixed hereunto by its officers thereunto duly
authorized, and the Executive has signed and sealed this Agreement, effective as
of the date first above written.

FIRST NATIONAL BANCSHARES, INC.


By:   /s/ Norman F. Pulliam                                               
Title:    Chairman


FIRST NATIONAL BANK OF THE SOUTH


By:   /s/ Norman F. Pulliam                                               
Title:    Chairman


EXECUTIVE

/s/ Jerry L. Calvert                                      
Jerry L. Calvert
